DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 7 – 10 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. US Patent Application Publication No. 2020/0363957 (herein after referred to as Patel) in view of Mehta US Patent Application Publication No. 2020/0401546 (herein after referred to as Mehta).
Regarding claim 1, Patel describes a computer-implemented method, executed on a computing device, comprising: dividing a volume into a plurality of segments (Storage volumes as described herein may be 1 TB and be divided into 1 GB slices.  In general, a slice and its snapshot are stored on a single storage node 106, whereas a storage volume may have the slices thereof stored by multiple storage nodes 106 (page 2, paragraph [0049]).  As described above, a storage volume may be divided into slices that may reside in different storage nodes (page 12, paragraph [0181])); assigning the plurality of segments to a plurality of nodes of a multi-node storage system (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (page 3, paragraph [0058])); and defining one or more input/output (IO) request paths for accessing the plurality of segments based upon, at least in part, assigning the plurality of segments to the plurality of nodes (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (page 3, paragraph [0058])).  While Patel describes for each slice in the logical volume, the volume map may include an entry including a node identifier identifying the storage node to which the slice is assigned (page 3, paragraph [0058]), which by contrast would mean there exist unassigned nodes it does not explicitly disclose defining one or more assigned nodes and one or more unassigned nodes for each segment of the plurality of segments nor wherein defining the one or more IO request paths for accessing the plurality of segments includes defining one or more primary IO request paths for accessing each segment from the assigned node and defining one or more non-primary IO request paths for accessing each segment from at least one unassigned node of the plurality of nodes.
Mehta describes a storage system for handling commands in an active array-standby array configuration.  Specifically, a system is disclosed in which host A 102 and host B 104 communicating over network 114 to conduct storage operations on storage array 106.  The storage array 106 connects to the network 114 through switch 116.  The storage array 106 is configured to include two controllers; active controller 108 and standby controller 110.  Active controller 108 communicates with standby controller 110 by using proxy communication channel 118.  The storage array 106 and active controller 108 and standby controller 110 are configured in an Asymmetric Logic Unit Access (ALUA) configuration (also referred to herein as ALUA mode).  In an ALUA configuration, the storage array 106 provides two independent paths for data storage operations to host A 102 and/or host B 106.  A first storage path is an optimized access (OA) path (OA path 120) [considered a primary path since it would be clearly preferred since it is optimized for performance].  The OA path 120 is a path configured for optimal speed, availability, and performance in servicing storage commands from the host A 102 to the storage array 106.  The second path is a non-optimized access (NOA) path (NOA path 124) [considered a non-primary path since it would be clearly used in case of failure since it is not optimized for performance].  The NOA path 124 provides an access path to the host A 102 to serve as an alternative path to storage devices mounted or connected to active controller 108.  The NOA path 124 may not be optimized for speed, reliability, or bandwidth; however the NOA path 124 is a useable path for the host A 102 to use as it desires (page 4, paragraph [0079]).  Furthermore Mehta describes issuing storage commands to data blocks [segments] identified by LBAs on a LUN (page 8, paragraph [0114]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mehta teachings in the Patel system. Skilled artisan would have been motivated to incorporate the method of providing an optimized access path and a non-optimized access path as taught by Mehta in the Patel system for effectively providing preferred efficient access while also providing a redundant path if necessary.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed storage volume.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Patel in view of Mehta describe the computer-implemented method of claim 1 (see above), further comprising one or more of: storing, at a node, metadata associated with one or more segments assigned to that node (…and the metadata for the write request may be added at the first open position in that index page 328 (Patel, page 4, paragraph [0067]).  Marking 602 data as valid may include making an entry in a separate table that lists the location of valid data or entries for metadata in a given physical segment 324 or setting a flag in the metadata entries stored in the index pages 328 of a physical segment 324, e.g., a flag that indicates that the data referenced by that metadata is invalid or valid (Patel, page 5, paragraph [0088])); and caching, at the node, user data associated with the one or more segments assigned to that node (The method 1600 may include flushing 1602 application buffers to disk.  In many instances, performance of an application is accelerated by maintaining data in a cache in memory, such that data in the cache is accessed and updated without requiring writing to a disk in many instances, as known in the art.  Accordingly, this buffer may be flushed 1602 to disk by writing all valid data (i.e., not outdated due to a subsequent write) in the cache to the storage device 108 to which that data is addressed, e.g., to which the storage volume referenced by the data is assigned (Patel, page 11, paragraph [0161])).
Regarding claim 3, Patel in view of Mehta describe the computer-implemented method of claim 1 (see above), further comprising: receiving an IO request referencing at least one segment of the plurality of segments; determining a node to which the at least one segment is assigned; and sending the IO request to the node to which the at least one segment is assigned via the primary IO request path to the node to which the at least one segment is assigned (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (Patel, page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (Patel, page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (Patel, page 3, paragraph [0058]).  For example, inasmuch as the PSID 316 is mapped to a slice ID 310 that is mapped to an offset 304 within a particular volume ID 312, maps 308 and 314, and an LBA 332 within the slice may be mapped to the corresponding offset 304 to obtain a fully resolved address within the logical volume (Patel, page 3, paragraph [0065]).  Optimized access path… (Mehta, page 4, paragraph [0079])).
Regarding claim 7, Patel in view of Mehta describe the computer-implemented method of claim 1 (see above), further comprising: identifying a node failure within the multi-node storage system, thus defining at least one failed node; and reassigning one or more segments assigned to the at least one failed node to one or more surviving nodes (In the event that a storage node 106a fails, or otherwise becomes unable to operate as an interface to a LUN 2806a, the orchestration layer 1300 may direct another storage node 106b to connect to that LUN 2806a and mount the LUN 2806a as a storage device of that storage node 106b.  Containers 1320a that access a storage volume, or slice of a storage volume, previously managed by the storage node 106a may then be directed to connect to the storage node 106b.  For example, the volume map 300 (see Fig. 3) of the storage manager 102 may be updated to include an identifier for the storage node 106b as the node ID 302 for all slices previously assigned to node 106a (Patel, page 17, paragraph [0246]).  In the event of a failure of storage node 106a, another storage node 106b may be directed to access an EBS 2904a previously accessed by storage node 106a.  Likewise, a container 1320a that previously accessed the EBS 2904a through the storage node 106a may be instructed to access the EBS 2904a through the storage node 106b (Patel, page 17, paragraph [0257])).
Regarding claim 8, Patel describes a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising (At least some embodiments of the disclosure have been directed to computer program products comprising such logic (e.g., in the form of software) stored on any computer usable medium.  Such software, when executed in one or more data processing devices, causes a device to operate as described herein (page 22, paragraph [0321])): dividing a volume into a plurality of segments (Storage volumes as described herein may be 1 TB and be divided into 1 GB slices.  In general, a slice and its snapshot are stored on a single storage node 106, whereas a storage volume may have the slices thereof stored by multiple storage nodes 106 (page 2, paragraph [0049]).  As described above, a storage volume may be divided into slices that may reside in different storage nodes (page 12, paragraph [0181])); assigning the plurality of segments to a plurality of nodes of a multi-node storage system (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (page 3, paragraph [0058])); and defining one or more input/output (IO) request paths for accessing the plurality of segments based upon, at least in part, assigning the plurality of segments to the plurality of nodes (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (page 3, paragraph [0058])).  While Patel describes for each slice in the logical volume, the volume map may include an entry including a node identifier identifying the storage node to which the slice is assigned (page 3, paragraph [0058]), which by contrast would mean there exist unassigned nodes it does not explicitly disclose defining one or more assigned nodes and one or more unassigned nodes for each segment of the plurality of segments nor wherein defining the one or more IO request paths for accessing the plurality of segments includes defining one or more primary IO request paths for accessing each segment from the assigned node and defining one or more non-primary IO request paths for accessing each segment from at least one unassigned node of the plurality of nodes.
Mehta describes a storage system for handling commands in an active array-standby array configuration.  Specifically, a system is disclosed in which host A 102 and host B 104 communicating over network 114 to conduct storage operations on storage array 106.  The storage array 106 connects to the network 114 through switch 116.  The storage array 106 is configured to include two controllers; active controller 108 and standby controller 110.  Active controller 108 communicates with standby controller 110 by using proxy communication channel 118.  The storage array 106 and active controller 108 and standby controller 110 are configured in an Asymmetric Logic Unit Access (ALUA) configuration (also referred to herein as ALUA mode).  In an ALUA configuration, the storage array 106 provides two independent paths for data storage operations to host A 102 and/or host B 106.  A first storage path is an optimized access (OA) path (OA path 120) [considered a primary path since it would be clearly preferred since it is optimized for performance].  The OA path 120 is a path configured for optimal speed, availability, and performance in servicing storage commands from the host A 102 to the storage array 106.  The second path is a non-optimized access (NOA) path (NOA path 124) [considered a non-primary path since it would be clearly used in case of failure since it is not optimized for performance].  The NOA path 124 provides an access path to the host A 102 to serve as an alternative path to storage devices mounted or connected to active controller 108.  The NOA path 124 may not be optimized for speed, reliability, or bandwidth; however the NOA path 124 is a useable path for the host A 102 to use as it desires (page 4, paragraph [0079]).  Furthermore Mehta describes issuing storage commands to data blocks [segments] identified by LBAs on a LUN (page 8, paragraph [0114]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mehta teachings in the Patel system. Skilled artisan would have been motivated to incorporate the method of providing an optimized access path and a non-optimized access path as taught by Mehta in the Patel system for effectively providing preferred efficient access while also providing a redundant path if necessary.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed storage volume.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 9, Patel in view of Mehta describe the computer program product of claim 8 (see above), wherein the operations further comprise one or more of: storing, at a node, metadata associated with one or more segments assigned to that node (…and the metadata for the write request may be added at the first open position in that index page 328 (Patel, page 4, paragraph [0067]).  Marking 602 data as valid may include making an entry in a separate table that lists the location of valid data or entries for metadata in a given physical segment 324 or setting a flag in the metadata entries stored in the index pages 328 of a physical segment 324, e.g., a flag that indicates that the data referenced by that metadata is invalid or valid (Patel, page 5, paragraph [0088])); and caching, at the node, user data associated with the one or more segments assigned to that node (The method 1600 may include flushing 1602 application buffers to disk.  In many instances, performance of an application is accelerated by maintaining data in a cache in memory, such that data in the cache is accessed and updated without requiring writing to a disk in many instances, as known in the art.  Accordingly, this buffer may be flushed 1602 to disk by writing all valid data (i.e., not outdated due to a subsequent write) in the cache to the storage device 108 to which that data is addressed, e.g., to which the storage volume referenced by the data is assigned (Patel, page 11, paragraph [0161])).
Regarding claim 10, Patel in view of Mehta describe the computer program product of claim 9 (see above), wherein the operations further comprise: receiving an IO request referencing at least one segment of the plurality of segments; determining a node to which the at least one segment is assigned; and sending the IO request to the node to which the at least one segment is assigned via the primary IO request path to the node to which the at least one segment is assigned (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (Patel, page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (Patel, page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (Patel, page 3, paragraph [0058]).  For example, inasmuch as the PSID 316 is mapped to a slice ID 310 that is mapped to an offset 304 within a particular volume ID 312, maps 308 and 314, and an LBA 332 within the slice may be mapped to the corresponding offset 304 to obtain a fully resolved address within the logical volume (Patel, page 3, paragraph [0065]).  Optimized access path… (Mehta, page 4, paragraph [0079])).
Regarding claim 14, Patel in view of Mehta describe the computer program product of claim 8 (see above), wherein the operations further comprise: identifying a node failure within the multi-node storage system, thus defining at least one failed node; and reassigning one or more segments assigned to the at least one failed node to one or more surviving nodes (In the event that a storage node 106a fails, or otherwise becomes unable to operate as an interface to a LUN 2806a, the orchestration layer 1300 may direct another storage node 106b to connect to that LUN 2806a and mount the LUN 2806a as a storage device of that storage node 106b.  Containers 1320a that access a storage volume, or slice of a storage volume, previously managed by the storage node 106a may then be directed to connect to the storage node 106b.  For example, the volume map 300 (see Fig. 3) of the storage manager 102 may be updated to include an identifier for the storage node 106b as the node ID 302 for all slices previously assigned to node 106a (Patel, page 17, paragraph [0246]).  In the event of a failure of storage node 106a, another storage node 106b may be directed to access an EBS 2904a previously accessed by storage node 106a.  Likewise, a container 1320a that previously accessed the EBS 2904a through the storage node 106a may be instructed to access the EBS 2904a through the storage node 106b (Patel, page 17, paragraph [0257])).
Regarding claim 15, Patel describes a computing system comprising: a memory; and a processor (At least some embodiments of the disclosure have been directed to computer program products comprising such logic (e.g., in the form of software) stored on any computer usable medium.  Such software, when executed in one or more data processing devices, causes a device to operate as described herein (page 22, paragraph [0321])) configured to divide a volume into a plurality of segments (Storage volumes as described herein may be 1 TB and be divided into 1 GB slices.  In general, a slice and its snapshot are stored on a single storage node 106, whereas a storage volume may have the slices thereof stored by multiple storage nodes 106 (page 2, paragraph [0049]).  As described above, a storage volume may be divided into slices that may reside in different storage nodes (page 12, paragraph [0181])), wherein the processor is further configured to assign the plurality of segments to a plurality of nodes of a multi-node storage system (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (page 3, paragraph [0058])), and wherein the processor is further configured to define one or more input/output (IO) request paths for accessing the plurality of segments based upon, at least in part, assigning the plurality of segments to the plurality of nodes (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (page 3, paragraph [0058])).  While Patel describes for each slice in the logical volume, the volume map may include an entry including a node identifier identifying the storage node to which the slice is assigned (page 3, paragraph [0058]), which by contrast would mean there exist unassigned nodes it does not explicitly disclose defining one or more assigned nodes and one or more unassigned nodes for each segment of the plurality of segments nor wherein defining the one or more IO request paths for accessing the plurality of segments includes defining one or more primary IO request paths for accessing each segment from the assigned node and defining one or more non-primary IO request paths for accessing each segment from at least one unassigned node of the plurality of nodes.
	Mehta describes a storage system for handling commands in an active array-standby array configuration.  Specifically, a system is disclosed in which host A 102 and host B 104 communicating over network 114 to conduct storage operations on storage array 106.  The storage array 106 connects to the network 114 through switch 116.  The storage array 106 is configured to include two controllers; active controller 108 and standby controller 110.  Active controller 108 communicates with standby controller 110 by using proxy communication channel 118.  The storage array 106 and active controller 108 and standby controller 110 are configured in an Asymmetric Logic Unit Access (ALUA) configuration (also referred to herein as ALUA mode).  In an ALUA configuration, the storage array 106 provides two independent paths for data storage operations to host A 102 and/or host B 106.  A first storage path is an optimized access (OA) path (OA path 120) [considered a primary path since it would be clearly preferred since it is optimized for performance].  The OA path 120 is a path configured for optimal speed, availability, and performance in servicing storage commands from the host A 102 to the storage array 106.  The second path is a non-optimized access (NOA) path (NOA path 124) [considered a non-primary path since it would be clearly used in case of failure since it is not optimized for performance].  The NOA path 124 provides an access path to the host A 102 to serve as an alternative path to storage devices mounted or connected to active controller 108.  The NOA path 124 may not be optimized for speed, reliability, or bandwidth; however the NOA path 124 is a useable path for the host A 102 to use as it desires (page 4, paragraph [0079]).  Furthermore Mehta describes issuing storage commands to data blocks [segments] identified by LBAs on a LUN (page 8, paragraph [0114]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Mehta teachings in the Patel system. Skilled artisan would have been motivated to incorporate the method of providing an optimized access path and a non-optimized access path as taught by Mehta in the Patel system for effectively providing preferred efficient access while also providing a redundant path if necessary.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed storage volume.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 16, Patel in view of Mehta describe the computing system of claim 15 (see above), wherein the processor is further configured to one or more of: store, at a node, metadata associated with one or more segments assigned to that node (…and the metadata for the write request may be added at the first open position in that index page 328 (Patel, page 4, paragraph [0067]).  Marking 602 data as valid may include making an entry in a separate table that lists the location of valid data or entries for metadata in a given physical segment 324 or setting a flag in the metadata entries stored in the index pages 328 of a physical segment 324, e.g., a flag that indicates that the data referenced by that metadata is invalid or valid (Patel, page 5, paragraph [0088])); and cache, at the node, user data associated with the one or more segments assigned to that node (The method 1600 may include flushing 1602 application buffers to disk.  In many instances, performance of an application is accelerated by maintaining data in a cache in memory, such that data in the cache is accessed and updated without requiring writing to a disk in many instances, as known in the art.  Accordingly, this buffer may be flushed 1602 to disk by writing all valid data (i.e., not outdated due to a subsequent write) in the cache to the storage device 108 to which that data is addressed, e.g., to which the storage volume referenced by the data is assigned (Patel, page 11, paragraph [0161])).
Regarding claim 17, Patel in view of Mehta describe the computing system of claim 16 (see above), wherein the processor is further configured to: receive an IO request referencing at least one segment of the plurality of segments; determine a node to which the at least one segment is assigned; and sending the IO request to the node to which the at least one segment is assigned via the primary IO request path to the node to which the at least one segment is assigned (In some embodiments, the storage manager 102 may store a mapping of compute nodes 110 to a particular storage volume used by the compute nodes 110… (Patel, page 2, paragraph [0051]).  Referring to FIG. 3, the method by which slices are allocated, reassigned, written to, and read from may be understood with respect to the illustrated data storage scheme… (Patel, page 3, paragraph [0057]).  For each logical volume, the storage manager 102 may store and maintain a volume map 300.  For each slice in the logical volume, the volume map may include an entry including a node identifier 302 identifying the storage node 106 to which the slice is assigned and an offset 304 within the logical volume at which the slice begins… (Patel, page 3, paragraph [0058]).  For example, inasmuch as the PSID 316 is mapped to a slice ID 310 that is mapped to an offset 304 within a particular volume ID 312, maps 308 and 314, and an LBA 332 within the slice may be mapped to the corresponding offset 304 to obtain a fully resolved address within the logical volume (Patel, page 3, paragraph [0065]).  Optimized access path… (Mehta, page 4, paragraph [0079])).
Claims 4 – 5, 11 – 12, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Mehta, further in view of Ogihara et al. US Patent Application Publication No. 2010/0228915 (herein after referred to as Ogihara).
Regarding claim 4, Patel in view of Mehta describe the computer-implemented method of claim 3 (see above).   While Patel states that the storage volumes may have slices thereof stored by multiple storage nodes (Patel, page 2, paragraph [0049]) it does not explicitly disclose wherein the IO request references a first segment assigned to a first node and a second segment assigned to a second node.
Ogihara describes a logical volume configuration information distribution program, method, and apparatus.  Specifically it is disclosed that the request issue time is information indicating the time of reception of the I/O request.  The number of disk nodes to which an I/O request has been issued indicates the number of disk nodes to which a slice-specified I/O request has been transmitted in response to the I/O request specified by address in the logical volume.  When an I/O request to data distributed in a plurality of segments is received, a plurality of slice-specified I/O requests corresponding to the individual segments is transmitted.  Thus, in some cases, slice-specified I/O requests to a plurality of disk nodes are transmitted in response to a single I/O request (page 11, paragraph [0177]).  Ogihara therefore clearly suggests that a “single I/O request” may be redirected to a plurality of disk nodes.  This would appear to be a logical consequence of segmenting the volume that is being accessed when the request crosses a segment boundary.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ogihara teachings in the Patel in view of Mehta system. Skilled artisan would have been motivated to incorporate the method of redirecting a single I/O request to a plurality of nodes as taught by Ogihara in the Patel in view of Mehta system for effectively handling data access requests that span the segment/slice boundary of the distributed volume.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed storage volume.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 5, Patel in view of Mehta and Ogihara describe the computer-implemented method of claim 4 (see above), further comprising: dividing the IO request into a first portion referencing the first segment assigned to the first node and a second portion referencing the second segment assigned to the second node; sending the first portion of the IO request to the first node via the primary IO request path defined for the first portion of the IO request; and sending the second portion of the IO request to the second node via the primary IO request path defined for the first portion of the IO request ((Ogihara, page 11, paragraph [0177]).  Optimized access path… (Mehta, page 4, paragraph [0079])).
Regarding claim 11, Patel in view of Mehta describe the computer program product of claim 10 (see above).  While Patel states that the storage volumes may have slices thereof stored by multiple storage nodes (Patel, page 2, paragraph [0049]) it does not explicitly disclose wherein the IO request references a first segment assigned to a first node and a second segment assigned to a second node.
Ogihara describes a logical volume configuration information distribution program, method, and apparatus.  Specifically it is disclosed that the request issue time is information indicating the time of reception of the I/O request.  The number of disk nodes to which an I/O request has been issued indicates the number of disk nodes to which a slice-specified I/O request has been transmitted in response to the I/O request specified by address in the logical volume.  When an I/O request to data distributed in a plurality of segments is received, a plurality of slice-specified I/O requests corresponding to the individual segments is transmitted.  Thus, in some cases, slice-specified I/O requests to a plurality of disk nodes are transmitted in response to a single I/O request (page 11, paragraph [0177]).  Ogihara therefore clearly suggests that a “single I/O request” may be redirected to a plurality of disk nodes.  This would appear to be a logical consequence of segmenting the volume that is being accessed when the request crosses a segment boundary.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ogihara teachings in the Patel in view of Mehta system. Skilled artisan would have been motivated to incorporate the method of redirecting a single I/O request to a plurality of nodes as taught by Ogihara in the Patel in view of Mehta system for effectively handling data access requests that span the segment/slice boundary of the distributed volume.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed storage volume.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Patel in view of Mehta and Ogihara describe the computer program product of claim 11 (see above), wherein the operations further comprise: dividing the IO request into a first portion referencing the first segment assigned to the first node and a second portion referencing the second segment assigned to the second node; sending the first portion of the IO request to the first node via the primary IO request path defined for the first portion of the IO request; and sending the second portion of the IO request to the second node via the primary IO request path defined for the first portion of the IO request ((Ogihara, page 11, paragraph [0177]).  Optimized access path… (Mehta, page 4, paragraph [0079])).
Regarding claim 18, Patel in view of Mehta describe the computing system of claim 17 (see above).  While Patel states that the storage volumes may have slices thereof stored by multiple storage nodes (Patel, page 2, paragraph [0049]) it does not explicitly disclose wherein the IO request references a first segment assigned to a first node and a second segment assigned to a second node.
Ogihara describes a logical volume configuration information distribution program, method, and apparatus.  Specifically it is disclosed that the request issue time is information indicating the time of reception of the I/O request.  The number of disk nodes to which an I/O request has been issued indicates the number of disk nodes to which a slice-specified I/O request has been transmitted in response to the I/O request specified by address in the logical volume.  When an I/O request to data distributed in a plurality of segments is received, a plurality of slice-specified I/O requests corresponding to the individual segments is transmitted.  Thus, in some cases, slice-specified I/O requests to a plurality of disk nodes are transmitted in response to a single I/O request (page 11, paragraph [0177]).  Ogihara therefore clearly suggests that a “single I/O request” may be redirected to a plurality of disk nodes.  This would appear to be a logical consequence of segmenting the volume that is being accessed when the request crosses a segment boundary.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Ogihara teachings in the Patel in view of Mehta system. Skilled artisan would have been motivated to incorporate the method of redirecting a single I/O request to a plurality of nodes as taught by Ogihara in the Patel in view of Mehta system for effectively handling data access requests that span the segment/slice boundary of the distributed volume.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed storage volume.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 19, Patel in view of Mehta and Ogihara describe the computing system of claim 18 (see above), wherein the processor is further configured to: divide the IO request into a first portion referencing the first segment assigned to the first node and a second portion referencing the second segment assigned to the second node; sending the first portion of the IO request to the first node via the primary IO request path defined for the first portion of the IO request; and sending the second portion of the IO request to the second node via the primary IO request path defined for the first portion of the IO request ((Ogihara, page 11, paragraph [0177]).  Optimized access path… (Mehta, page 4, paragraph [0079])).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Mehta, further in view of Lacapra et al. US Patent No. 8041735 (herein after referred to as Lacapra).
Regarding claim 6, Patel in view of Mehta describe the computer-implemented method of claim 2 (see above).  Patel does not explicitly disclose storing, at a node, the metadata associated with the one or more segments assigned to the node includes: storing, on each node, a copy of the metadata associated with the one or more segments assigned to each other node; generating a shared lock for each page of the metadata associated with the one or more segments; and providing, to the node to which the one or more segments are assigned, ownership of the shared lock for each page of the metadata associated with the one or more segments assigned to the node.
Lacapra describes a distributed file system.  Specifically, Lacapra discloses that a method may involve operating a metadata cache as a slave of a data cache.  Operating the metadata cache as a slave of the data cache may involve mapping each datum in the data cache to corresponding metadata in the metadata cache.  Operating the metadata cache as a slave of the data cache may involve obtaining metadata associated with a file system object by a node from another node by requesting a read lock for reading metadata stored in the other node and reading the metadata from the other node only after being granted the read lock.  Operating the metadata cache as a slave of the data cache may involve maintaining, by a node, a list of any other nodes having a read lock on a file system object owned by the node; and modifying the file system object by the node by causing all read locks to be relinquished and modifying the file system object only after all read locks are relinquished (column 9, line 57 – column 10, line 5).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lacapra teachings in the Patel in view of Mehta system. Skilled artisan would have been motivated to incorporate the method of using locking between nodes of a distributed system as taught by Lacapra in the Patel in view of Mehta system for effectively handling data access requests in a way that maintains the most up-to-date data without possibly providing requestors with stale data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed file system.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 13, Patel in view of Mehta describe the computer program product of claim 9 (see above).  Patel does not explicitly disclose storing, at the node, the metadata associated with the one or more segments assigned to the node includes: storing, on each node, a copy of the metadata associated with the one or more segments assigned to each other node; generating a shared lock for each page of the metadata associated with the one or more segments; and providing, to the node to which the one or more segments are assigned, ownership of the shared lock for each page of the metadata associated with the one or more segments assigned to the node.
Lacapra describes a distributed file system.  Specifically, Lacapra discloses that a method may involve operating a metadata cache as a slave of a data cache.  Operating the metadata cache as a slave of the data cache may involve mapping each datum in the data cache to corresponding metadata in the metadata cache.  Operating the metadata cache as a slave of the data cache may involve obtaining metadata associated with a file system object by a node from another node by requesting a read lock for reading metadata stored in the other node and reading the metadata from the other node only after being granted the read lock.  Operating the metadata cache as a slave of the data cache may involve maintaining, by a node, a list of any other nodes having a read lock on a file system object owned by the node; and modifying the file system object by the node by causing all read locks to be relinquished and modifying the file system object only after all read locks are relinquished (column 9, line 57 – column 10, line 5).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lacapra teachings in the Patel in view of Mehta system. Skilled artisan would have been motivated to incorporate the method of using locking between nodes of a distributed system as taught by Lacapra in the Patel in view of Mehta system for effectively handling data access requests in a way that maintains the most up-to-date data without possibly providing requestors with stale data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed file system.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 20, Patel in view of Mehta describe the computing system of claim 16 (see above).  Patel does not explicitly disclose storing, at a node, the primary copy of the metadata associated with the one or more segments assigned to the node includes: store, on each node, a copy of the metadata associated with the one or more segments assigned to each other node; generate a shared lock for each page of the metadata associated with the one or more segments; and provide, to the node to which the one or more segments are assigned, ownership of the shared lock for each page of the metadata associated with the one or more segments assigned to the node.
Lacapra describes a distributed file system.  Specifically, Lacapra discloses that a method may involve operating a metadata cache as a slave of a data cache.  Operating the metadata cache as a slave of the data cache may involve mapping each datum in the data cache to corresponding metadata in the metadata cache.  Operating the metadata cache as a slave of the data cache may involve obtaining metadata associated with a file system object by a node from another node by requesting a read lock for reading metadata stored in the other node and reading the metadata from the other node only after being granted the read lock.  Operating the metadata cache as a slave of the data cache may involve maintaining, by a node, a list of any other nodes having a read lock on a file system object owned by the node; and modifying the file system object by the node by causing all read locks to be relinquished and modifying the file system object only after all read locks are relinquished (column 9, line 57 – column 10, line 5).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lacapra teachings in the Patel in view of Mehta system. Skilled artisan would have been motivated to incorporate the method of using locking between nodes of a distributed system as taught by Lacapra in the Patel in view of Mehta system for effectively handling data access requests in a way that maintains the most up-to-date data without possibly providing requestors with stale data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as distributed file system.  This close relation between both of the references highly suggests an expectation of success.
Response to Arguments
Applicant argues, with respect to claims 1, 8, and 15, that Patel does not teach or suggest defining one or more primary IO request paths for accessing each segment from the assigned node and defining one or more non-primary IO request paths for accessing each segment from at least one unassigned node of the plurality of nodes as amended.  Examiner now cites the Mehta reference which is believed to suggest the amended limitations as described in the amended rejections above.
Applicant argues, with respect to the remaining claims, that they depend from claims 1, 8, or 15 and are allowable for similar reasons argued above.  Examiner refers to rejections and response above as to why these claims are not currently allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
May 18, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136